Citation Nr: 0325764	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  03-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. Section 1151 
for the residuals of a left lung collapse, surgical 
catheterization scars on the neck, right shoulder neurologic 
damaged claimed as resulting from catheterization, bilateral 
deep vein thrombosis, chronic headaches, and gout, all 
claimed as resulting from negligent care provided at a VA 
medical facility in August through November 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.


REMAND

The evidence of record shows that the veteran filed an 
informal claim in April 1999 for entitlement to compensation 
benefits under 38 U.S.C.A. Section 1151 for a number of 
disabilities alleged to have resulted from negligent care 
given at a VA medical center in August through November 1997.  
Specifically, the veteran asserted that his lung collapsed 
due to negligent care, he sustained unnecessary scarring and 
neurological damage in his neck and right shoulder as a 
result of improperly performed cardiac catheterizations, he 
sustained bilateral deep vein thrombosis as a result of 
improperly performed cardiac catheterizations, and that he 
developed chronic headaches and gout due to negligent care at 
a VA medical facility both before and after his September 7, 
1997 heart transplant performed at a private facility.  The 
veteran currently asserts that because the VA medical 
facility was not "certified" to perform heart transplants, 
he should not have been transferred back to that facility for 
the aftercare required following his heart transplant.

The veteran and his wife appeared and gave testimony before 
an RO hearing officer in January 2000.  In May 2000, the 
veteran's claims of entitlement to compensation benefits 
under 38 U.S.C.A. Section 1151 for coronary artery disease 
status-post myocardial infarction and cardiac transplant, 
cardiac transplant rejection, and for a right leg injury 
secondary to cardiac catheterization were denied as being not 
well-grounded.  The veteran appealed that decision and he and 
his wife gave testimony before an RO Decision Review Officer 
in January 2001.  In November 2001, the RO issued a rating 
decision recharacterizing the issues on appeal as set forth 
on the title page of this decision and denying the veteran's 
claims on the merits.  The veteran submitted his notice of 
disagreement in January 2002, and he and his wife gave 
testimony before the Board at a video conferencing hearing in 
September 2003.

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] (the VCAA) was signed 
into legislation.  The VCAA redefines the obligations of VA 
with respect to its duty to notify a claimant of his rights 
and responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim by, among other 
things, disposing of the need to file a well-grounded claim 
in order to be assisted in the development of that claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO has at no time advised the veteran of the change in 
the law and/or his rights and responsibilities under the 
VCAA.  Even though the RO readjudicated the veteran's claims 
on the merits as is required under the VCAA, VA is still 
obligated to inform the veteran of his newly established 
rights and responsibilities, including VA's duty to assist 
the veteran in obtaining evidence to substantiate his claims 
and providing a copy of the updated regulations in a 
statement of the case is insufficient notice.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his/her rights and responsibilities under the VCAA, as well 
as the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].

Considering the procedural outline as set forth in the VCAA 
and in the recent opinions of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any notice of the VCAA, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate each of his claims on appeal, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of VA are met.  It is noted that due to the recent 
invalidation of regulations implementing the VCAA, the Board 
does not have the authority to cure this procedural defect 
itself.

Additionally, the Board finds, after a complete review of the 
record, that the evidence is insufficient upon which to 
render a decision.  Specifically, there is no medical opinion 
of record which speaks directly to whether the veteran's pre-
transplant care and/or aftercare received at a VA medical 
facility caused additional disability and, if so, whether or 
not any additional disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on VA's part in furnishing hospital 
care in August through November 1997.  Absent such an 
opinion, a decision rendered by the Board would be based on 
speculation unsubstantiated in the medical record.  It is 
important to note at this juncture that the Board may only 
consider independent medical evidence of record to support 
its findings and cannot render its own medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
veteran's contentions alone do not constitute competent 
medical opinions as he is a lay person with no medical 
training or expertise.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, this matter must be remanded for further development 
of the medical record.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	After receipt of any additional 
evidence identified by the veteran, 
the veteran's medical records should 
be examined by a panel of at least two 
cardiologists who have not treated to 
veteran to determine whether the 
veteran's pre-transplant care and/or 
aftercare received at a VA medical 
facility caused additional disability 
and, if so, whether or not any 
additional disability was caused by 
carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on VA's part 
in furnishing hospital care in August 
through November of 1997.  The 
cardiologists should be requested to 
specifically comment on the veteran's 
assertions that he (a) suffers 
residuals of a lung collapse as a 
result of negligent VA care, (b) 
sustained unnecessary scarring and 
neurological damage in his neck and 
right shoulder as a result of 
improperly performed cardiac 
catheterizations, (c) sustained 
bilateral deep vein thrombosis as a 
result of improperly performed cardiac 
catheterizations, and (d) developed 
chronic headaches and gout due to 
negligent care at a VA medical 
facility both before and after his 
September 7, 1997 heart transplant.  
The cardiologists should also be 
specifically requested to comment on 
the ability of a facility not 
"certified" to perform heart 
transplants to perform aftercare for a 
person who has had a heart transplant.  
All opinions rendered should be 
accompanied by complete rationale and 
the cardiologists should comment upon 
his/her review of the medical records 
and medical history surrounding the 
veteran's September 1997 heart 
transplant.  Should the specialists 
determine that a physical examination 
of the veteran is required in order to 
render the opinions requested, please 
schedule the veteran for the 
appropriate examination(s).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.


The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




